                           United States District Court
                                     for the
                           Southern District of Florida

Cheryl Lamp Munch, Plaintiff,          )
                                       )
v.                                     )
                                       )
M/V Foxie, 40-Foot Ocean Trawler,      )
her engines, tackle, apparel,          )
furniture, equipment, auxiliary        )
vessels, and all other necessaries     )
appertaining and belonging in rem,     )
                                       )
and                                    )
                                       ) Civil Action No. 20-23530-Civ-Scola
Certain Unnamed 35-Foot Erickson       )
Sailboat, her engines, tackle,         )
apparel, furniture, equipment,         )
auxiliary vessels, and all other       )
necessaries appertaining and           )
belonging in rem,                      )
                                       )
and                                    )
                                       )
Charles B. Allen, Defendants.          )
                     Order Adopting Magistrate Judge Order

       This case is before the Court upon the Plaintiff Cheryl Lamp Munch’s
objections to the report and recommendation of the United States Magistrate
Edwin G. Torres. (ECF No. 38.) The court referred to Judge Torres the Plaintiff’s
renewed motion to amend final default judgment. (ECF No. 35.) On April 28,
2021, Judge Torres entered an order recommending that this Court grant in
part and deny in part the Plaintiff’s motion. (ECF No. 37.) The Plaintiff filed
objections to the report. (ECF No. 38.) The Defendant Charles B. Allen has not
appeared in this action and did not file any objections or response to the
Plaintiff’s objections. For the reasons below, the Plaintiff’s objections are
overruled (ECF No. 38), Judge Torres’s order is adopted (ECF No. 37), and
the Plaintiff’s motion to amend final default judgment is granted in part and
denied in part. (ECF No. 34.)

     1. Background

       In her complaint, Plaintiff alleges that she suffered damages because
Defendant failed to pay dockage fees for rental space owned by the Plaintiff.
(Compl., ECF No. 1). Defendant Charles B. Allen never appeared in this case.
The Plaintiff moved for entry of a default judgment in the amount of
$56,011.58, which she supported with her sworn declaration and invoices.
(ECF Nos. 20, 20-1).
       On October 29, 2020, this Court granted the Plaintiff’s motion for entry
of default judgment and entered a judgment in the Plaintiff’s favor and against
Defendant Allen for $56,011.58. (ECF No. 23). That same day, this Court also
entered an order directing the U.S. Marshal to sell the Defendant Vessels at
public auction pursuant to the applicable rules. (ECF No. 22). The Plaintiff
purchased both Defendant Vessels at public auction for $200 total and later
paid to destroy and dispose of the vessels.
       The Plaintiff then moved to amend the final default judgment to
recuperate expenses incurred after the entry of the default judgment and
related to the auction proceedings and disposal of the vessels for a total award
of (ECF No. 32). The Plaintiff indicated that she had incurred additional
attorney’s fees and costs and expenses related to the disposal of the vessels.
The Plaintiff also moved to compel the defendant to complete and return a fact
information sheet to aid in collection efforts. The Court denied the motion
without prejudice. (ECF No. 33.) Specifically, the Court noted that the Plaintiff
had failed to support the motion with any legal authority and had not
supported her application for additional attorney’s fees and costs with billing
entries or counsel’s affidavit.
       The Plaintiff filed a renewed motion on March 8, 2021, seeking to amend
the final judgment from $56,011.58 to $113,260.51 to recuperate expenses
and costs incurred since the Court’s entry of final default judgment. (ECF No.
34.) Additionally, Plaintiff requests an order directing Allen to complete a fact
information sheet to help identify additional assets upon which Plaintiff can
collect on the judgment.
       Judge Torres recommended that the motion be granted in part and
denied in part. Judge Torres recommended reducing the Plaintiff’s additional
custodia legis expenses to include expenses incurred from the date of the final
judgment until the day of the sale and denying the Plaintiff’s request for
attorney’s fees and costs, and destruction costs and Marshal’s fees. Judge
Torres also recommended granting the Plaintiff’s request to order the
Defendant to complete and return the fact information sheet. The Plaintiff
objects only to Judge Torres’s findings with respect to attorney’s fees and costs,
Marshal’s fees, and destruction costs.
       Having considered Judge Torres’s report de novo, the objections, the
record, and the relevant legal authorities, the Court finds Judge Torres’s report
and recommendation cogent and compelling.

   2. Analysis

       Turning first to the uncontested recommendations. The Court adopts
Judge Torres’s recommendation to amend the judgment to include additional
custodia legis expenses incurred after the entry of the judgment through the
sale of the vessels. See Texas Gulf Bank, N.A. v. M/V Reliant, 2006 WL
2556940, *1 (M.D. Fla. Sept. 1, 2006) (Steele, J.). Accordingly, the judgment is
amended to include $36,176.36 in custodia legis expenses. The Court also
adopts Judge Torres’s recommendation directing the Defendant to complete
and return to the Plaintiff a fact information sheet to aid in execution of the
judgment. Fed. R. Civ. P. 69 (allowing discovery in aid of the judgment or
execution); see also TracFone Wireless, Inc. v. Holden Prop. Servs., LLC, 103 F.
Supp. 3d 1357, 1359 (S.D. Fla. 2015) (Moore, J.).
       Next, Judge Torres recommends that the Plaintiff’s request for attorney’s
fees and costs be denied because it is unsubstantiated by any billing entries or
affidavits to support the attorney’s fees and costs. The Plaintiff argues that she
previously did not support her request for attorney’s fees and costs related to
the default judgment. However, the Plaintiff fails to acknowledge that this
Court denied the original motion to amend the judgment specifically for failing
to support her request for attorney’s fees and costs with billing entries or
counsel’s affidavits. Indeed, the Court has an obligation to review applications
for attorney’s fees and costs, particularly here, where the Plaintiff seeks to
amend the judgment by over $50,000. See ACLU of Ga. v. Barnes,168 F.3d 423,
428 (11th Cir. 1999) (“[C]ourts are not authorized to be generous with the
money of others, and it is as much the duty of courts to see that excessive fees
and expenses are not awarded as it is to see that an adequate amount is
awarded.”). The Plaintiff submits that now she can submit support for
attorney’s fees in addition to her own declaration and attaches counsel’s
affidavit attesting that the Plaintiff has incurred approximately $51,891.10 in
attorney’s fees and $479.98 in costs. This offering is belated considering this
Court’s prior order denying the motion to amend the judgment and is again
unsupported by any billing entries or invoices. The Court has an obligation to
review the reasonableness of the hours incurred at specific rates, and without
more, the Court is unable to do so. Accordingly, the Plaintiff’s objection is
overruled, and Judge Torres’s report is adopted on this ground.
       Lastly, Judge Torres recommends denying the Plaintiff’s request to
amend the judgment to include additional Marshal’s fees and destruction costs
because the Plaintiff fails to cite to any legal authority supporting same. The
Plaintiff objects to both recommendations by rehashing arguments raised
before Judge Torres. However, those arguments are unavailing, like Judge
Torres determined, because they seek to amend the judgment without citing
any authority that an amendment is appropriate under the circumstances. The
Plaintiff generally relies on 28 U.S.C. § 1920, which permits the court to tax as
costs fees of the clerk and marshal. However, she offers no legal authority that
permits amending a judgment because the Plaintiff incurred additional
Marshal’s costs after entry of the judgment. Similarly, the Plaintiff argues that
she should be reimbursed for destruction costs because she was forced to
incur them as a result of the Defendant’s misconduct. Yet, the Plaintiff cites no
legal authority allowing amendment to the judgment for destruction fees
incurred after entry of same. For these reasons, the Plaintiff’s objections are
overruled and Judge Torres’s recommendations are adopted.

   3. Conclusion

       For these reasons, the Plaintiff’s objections are overruled (ECF No. 38)
and the Court adopts the findings and conclusions in Judge Torres’s order
(ECF No. 37). Accordingly, the Plaintiff’s renewed amended motion for final
default judgment is granted in part and denied in part (ECF No. 34.) and the
default judgment is amended to an award of $69,580.58.
       The Plaintiff is directed to serve the Defendant with the fact information
sheet by July 9, 2021. The Defendant must return the document to the
Plaintiff by no later than July 30, 2021.

      Done and ordered at Miami, Florida on June 22, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
Copies to:
Charles B. Allen
8403 Philadelphia Avenue
Spring Hill, FL 34608
